Citation Nr: 1411331	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-18 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the transfer of entitlement for 12 months of VA educational assistance benefits under 38 U.S.C.A. Chapter 33 (Post-9-11 GI Bill) is correct.

2.  Entitlement to reimbursement for payment of educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) for courses taken from January 19, 2011 to May 12, 2011.

3.  Entitlement to reimbursement for payment of educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) for courses taken from June 8, 2010 to July 6, 2010.

4.  Whether the creation of an overpayment of $60.70 in education benefits payments was proper.



WITNESSES AT HEARING ON APPEAL

The Appellant and W.R.K., Service Member


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Service Member served on active duty in the Army from October 2005 to March 2007 and in the Army Reserves from April 2003 to September 2005, March 2007 to August 2009, and since August 2009.  The appellant is the Service Member's son.  

This appeal to the Board of Veterans' Appeals (BVA/Board) is from a September 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which notified the appellant that the Service Member was eligible to transfer only 12 months of full-time benefits under the post-9/11 GI Bill program because the Service Member had previously used 36 months of Montgomery GI Bill-Selected Reserve (MGIB-SR) program (Chapter 1606, of Title 10, United States Code) benefits.  

As support for his claim, the appellant and the Service Member testified at a hearing in October 2011 at the RO in Houston, Texas, before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record. 


A portion of the records concerning this appeal are in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Because this appeal was processed as part of the Virtual VA system, any future consideration of these claims should take into consideration the existence of this electronic record.  Indeed, VA is in the process of transitioning to another, even newer, electronic claims processing system - the Veterans Benefits Management System (VBMS) - with the hope that it will allow for even faster processing of claims for benefits.


FINDINGS OF FACT

1.  Based on the Service Member's prior receipt of 36 months of educational assistance benefits under the Montgomery GI Bill-Selected Reserve (MGIB-SR) program (Chapter 1606, of Title 10, United States Code), the appellant is not eligible for transferred educational benefits under the Chapter 33 (post-9/11 GI Bill) program in excess of 12 months.

2.  The appellant's 12 months of transferred educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) were exhausted following VA's partial payment of his 2011 Spring Semester expenses; so reimbursement of educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) for courses taken from January 19, 2011 to May 12, 2011 is not warranted.

3.  Appellant is entitled, however, to retroactive payments reimbursing him for his educational expenses for the period from June 8, 2010 to July 6, 2010, as VA had approved the appellant for educational assistance benefits under the Post-9/11 GI Bill for his course of study at Sam Houston State University during the period from August 2009 and through January 2011 and because he was enrolled as a 
full-time student from June 8, 2010 to July 6, 2010, so during that period.

4.  There was not valid basis for the creation of the overpayment in the amount of $60.70 for an advanced educational payment for courses at Sam Houston State University, as the appellant was enrolled as a full-time student taking 12 credit hours from January 13, 2010 to May 17, 2010.


CONCLUSIONS OF LAW

1.  The requirements are not met for transfer of additional educational assistance benefits under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).  38 U.S.C.A. §§ 3319, 3695 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.4020(a), 21.9550, 21.9570 (2013).

2.  The requirements also are not met for reimbursement for appellant's payment of educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) for courses taken from January 19, 2011 to May 12, 2011.  38 U.S.C.A. §§ 3319, 3695 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.4020(a), 21.9550, 21.9570 (2013).

3.  But the requirements are met for reimbursement for appellant's payment of educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) for courses taken from June 8, 2010 to July 6, 2010.  38 U.S.C.A. §§ 3319, 3695; 38 C.F.R. §§ 21.4020(a), 21.9550, 21.9570.

4.  Also, the creation of the overpayment of $60.70 in education benefits was improper, in turn allowing for this reimbursement.  38 U.S.C.A. §§ 3319, 3323 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9570, 21.9635, 21.9695 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has disputed the amount of educational benefits awarded, stating that he was forced to pay tuition and other expenses that should have been paid by his educational benefits.  The appellant also contends that mistakes and mismanagement of his educational benefits by VA resulted in an improper reduction in the benefits to which he was entitled, and caused him to pay for educational expenses that should have been provided by VA.  

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

With regards to the issues of the propriety of the creation of an overpayment of $60.70 in education benefits payments and the appellant's entitlement to reimbursement for payment of educational assistance benefits under the Post-9/11 GI Bill for courses taken from June 8, 2010 to July 6, 2010, the Board need not discuss whether there has been VCAA compliance, even assuming for the sake of argument the VCAA applies, because these claims are being granted, regardless.  That is to say, even if the appellant has not received the required notice and assistance, it ultimately is inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2013); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the appellant's claims of entitlement to reimbursement for payment of educational assistance benefits under the Post-9/11 GI Bill for courses taken from January 19, 2011 to May 12, 2011, and entitlement to a transfer of more than 12 months of VA educational assistance benefits, the regulations delineating the specific notification and assistance requirements for education claims are set forth in 38 C.F.R. §§ 21.1031 (duty to notify) and 21.1032 (duty to assist).

Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032."  These provisions apply to the Post 9/11 GI Bill program (Chapter 33 benefits).  38 C.F.R. § 21.9510 (2013).  In the present case, the Board acknowledges that no VCAA letter was sent to the appellant.

In any event, the appellant was sufficiently advised in the April 2011 Statement of the Case (SOC) as to why he is not entitled to transfer of more than 12 months of the Service Member's educational benefits and, consequently, that he was not entitled to reimbursement for payment of educational assistance benefits for courses taken from January 19, 2011 to May 12, 2011.  To that end, the appellant's personal statements and hearing testimony demonstrate he has actual knowledge of what evidence is required to establish his claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 46-48 (2008), citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (Actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what was necessary to substantiate his or her claim.).  Moreover, the appellant, and also the Service Member, have presented argument on his behalf in various statements and during his hearing.  So the Board is satisfied the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of his claims.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The RO also has taken appropriate action to comply with the duty to assist the appellant with these claims by identifying and obtaining, to the extent possible, all relevant evidence necessary for an equitable resolution of these claims.  The appellant's VA educational documents are of record, including correspondence between the appellant and VA, VA determinations of entitlement, documentation of the Service Member's periods of service, work product summaries and tuition and expense payment information regarding the appellant's and the Service Member's education assistance, VA master education records for both the appellant and the Service Member, and Department of Defense entitlement status and award histories for both the appellant and the Service Member.  Additionally of record are statements and documentation submitted by the appellant, including argument, correspondence, and scholastic records.  The appellant has not alleged, and VA has not identified, any additional documentation that VA is capable of obtaining that is not already of record.  

During the October 2011 hearing, the undersigned Veterans Law Judge, the appellant and the Service Member outlined the issues on appeal and discussed the specifics of the appellant's claims and what was required to substantiate them.  Also during the hearing, the presiding VLJ noted the basis of the prior determinations and the elements of the claims that were lacking to substantiate it.  In addition, the presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements set forth in 38 C.F.R. § 3.103(c)(2) in the conducting of a hearing, both by RO personnel and a VLJ of the Board).

Moreover, neither the appellant nor the Service Member asserted during or since the hearing that VA failed to comply with 38 C.F.R. §§ 21.1031 or 21.1032 or otherwise identified any prejudice in the conducting of that hearing.  To the contrary, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that the presiding VLJ complied with the duties set forth in sections 21.1031 and 21.1032, such that the Board may adjudicate the claims based on the current record.

Also, in the present case, the provisions of the VCAA have no effect on an appeal of claims in which the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Smith v. Gober, 14 Vet. App. 227, 231-2 (2000); Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  Thus, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist. 

II.  Analysis

The appellant's basic eligibility for Chapter 33 educational assistance benefits is not at issue, as VA had already found him to be eligible for the receipt of these benefits for a period beginning in August 2009.  During this time, the appellant was enrolled at a university, and he received these benefits for a period from August 2009 through May 2010 and from August 2010 to January 2011.  These benefits were received through the Service Member, his father, who had not used his entitlement and therefore had transferred his remaining entitlement to the appellant in 2009.  This appeal involves whether the appellant is entitled to Post-9/11 GI Bill benefits greater than the 12 months of entitlement that the RO determined was the Service Member's remaining transferrable amount.  Additionally, he claims entitlement to reimbursement for payment of educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) for courses taken during a summer session from June 8, 2010 to July 6, 2010, during the period of time for which VA had approved him for educational assistance benefits under 38 U.S.C.A. Chapter 33 (Post-9-11 GI Bill).  He also claims entitlement to reimbursement for payment of educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) for courses taken from January 19, 2011 to May 12, 2011, for which VA remitted only partial payment having determined that appellant exhausted his 12-month entitlement.  Finally, appellant contends that the creation of an overpayment of $60.70 in education benefits payments was not proper.

a.  Governing Laws and Regulations

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009 and the regulations are currently codified at 38 C.F.R. §§ 21.9500-21.9770 (2013). 

Under the Chapter 33 provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance under Chapter 33 and can transfer up to the full 36 months of his or her entitlement to a dependent.  38 C.F.R. §§ 21.9550, 21.9570.  However, a transferor may not transfer an amount of entitlement that is greater than the entitlement he or she has available at the time of transfer.  That is, under 38 C.F.R. § 21.9570(e), the maximum amount of entitlement a transferor may transfer is the lesser of: (i) thirty-six months of his or her entitlement; or (ii) the maximum amount authorized by the Secretary of the military department concerned; or (iii) the amount of entitlement he or she has available at the time of transfer. 

In the present case, the Service Member wished to transfer the full amount (36 months) of his present entitlement to Chapter 33 (Post-9/11 GI Bill) benefits to the appellant for college.  However, the RO determined that the Service Member previously received 36 months of educational assistance benefits under the Montgomery GI Bill-Selected Reserve (MGIB-SR) program (Chapter 1606, of Title 10, United States Code).  The criteria for the Chapter 1606 (MGIB-SR) educational assistance benefits are set forth in 38 C.F.R. § 21.7520.  It was established to encourage membership in units of the Selected Reserve of the Ready Reserve.  10 U.S.C.A. § 16131(a).  The Reserve components decide who is eligible for the program.  The VA verifies eligibility through the Department of Defense (DoD).  VA makes the payments for the program.  38 C.F.R. § 21.7540.

Although an individual may be entitled to benefits under various education programs, there is a limit as to the total aggregate period for which any person may receive educational assistance under two or more educational programs.  VA statute and regulation limits such educational assistance to no more than 48 months.  38 U.S.C.A. § 3695 (West 2002 & Supp. 2013); 38 C.F.R. § 21.4020(a) (2013).  There is no provision that entitles the individual to additional periods of entitlement under Chapter 33 on top of 48 total months of combined benefits under Chapters 1606 and 33.  38 C.F.R. §§ 21.4020, 21.9550(b)(1).


b.  Entitlement to greater than 12 months of transferred 
educational assistance benefits.

From August 2005 to May 2011, the appellant attended classes at Sam Houston State University.  

In October 2009, the appellant filed an educational benefits claim seeking a transfer of the full amount (36 months) of the Service Member's educational benefits under the Chapter 33 (Post-9/11 GI Bill) program.  Along with the application, appellant submitted the Service Member's acknowledgment of transferability of education benefits.  The acknowledgement stated that the Service Member could transfer up to 36 months of entitlement under the Post-9/11 GI Bill and noted that the Service Member was making an irrevocable decision to convert his eligibility for benefits under Chapter 1606 (MGIB-SR) in favor of the Post 9/11 GI Bill, and that he could not receive educational benefits of more than 48 months under two or more programs.  

In November 2009, the appellant received a letter from VA stating that he had been granted education benefits under the Post-9/11 GI Bill at a 100 percent level.  The exact number of months of benefits was not specified.  Two months later, in January 2010, he received another letter from VA again stating that he had been awarded education benefits under the Post-9/11 GI Bill at a 100 percent level, again without specifying the number of months of benefits.  

According to DoD records dated in November 2010, although the Service Member input 36 months as the amount of benefit he desired to transfer to the appellant, the Service Member was not entitled to transfer 36 months because he had used a portion of his Chapter 1606 benefits.  Appellant was thus awarded 7 months and 6 days transferred entitlement at that time.

In May 2010, the appellant and the Service Member submitted a letter contesting the award, claiming that VA had previously approved the Service Member's transfer of 36 months to appellant and requesting that VA award appellant the full 36 months of entitlement.  

By letter dated September 2010, the RO notified the appellant that, upon review of the DoD records, it had determined that the Service Member had 12 months of entitlement available to transfer, rather than just the 7 months and 6 days of entitlement originally transferred.  Therefore, the appellant's record had been corrected to reflect the 12 month entitlement.

In an October 2010 letter, the RO notified the appellant that as of December 16, 2010, so following the completion of his Fall 2010 semester (August 25, 2010 through December 16, 2010) at Sam Houston State University, he had 1 month and 4 days of benefits remaining.  

In a February 2011 letter, the RO notified the appellant of the amounts of the partial payments made in January 2011 based on his remaining eligibility, and also that he had exhausted his educational assistance benefits.

In April 2011, the appellant filed a notice of disagreement with the RO's determination that he was entitled to the transfer of entitlement for 12 months of VA educational assistance benefits under 38 U.S.C.A. Chapter 33 (Post-9-11 GI Bill).  

In April 2011, the RO issued a decision advising the appellant that the full amount of 36 months of transferred educational benefits was adjusted to 12 months to reflect that the Service Member had previously participated in the Chapter 1606 (MGIB-SR) program.  VA determined that since the maximum amount one can receive of educational benefits under two or more programs is 48 months, and 36 months of Chapter 1606 (MGIB-SR) benefits was already received by the Service Member, the appellant was only entitled to receive 12 months of transferred benefits. 


The appellant has appealed the RO's decision to the Board.  The appellant contends that he is entitled to transferred educational benefits greater than 12 months.  He asserts that he was initially awarded the full 36-month level of benefits as evidenced by the VA's November 2009 letter stating that he had been awarded benefits at a 100 percent level, and that subsequent termination of benefits was done in error.  In support of this, the appellant and the Service Member testified at a Board Hearing in October 2011, claiming, alternatively, that the Service Member did not use 36-months of Chapter 1606 (MGIB-SR) educational benefits.  Specifically, the Service Member stated that he used "between about 24 months, not more than 30 [months]" of educational benefits under a previous GI Bill prior to transferring his entitlement to appellant.  

But the evidence of record, including the Service Member's November 2009 DoD Chapter 1606 status and Award History, his November 2009 Master Education Record, and an August 2010 VA Work Product Summary, reflects that the Service Member used a total of 36 months of his 1606 entitlement.  In this regard, there is a presumption of administrative regularity that government officials have properly discharged their official duties.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (presumption of regularity attaches to "all manner of VA processes and procedures"); see also United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  But this presumption of administrative regularity is not absolute or unwavering, as it may be overcome by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  

Here, as the Service Member pointed out in his October 2011 Board hearing testimony, the record does not contain specific information regarding the Service Member's use of his Chapter 1606 (MGIB-SR) entitlement.  In this regard, in Mindenhall, 7 Vet. App. 271, the Court applied the presumption of regularity to procedures at the RO level.  The presumption of regularity thus dictates that in the normal course of business, the RO would have recorded the Service Member's diminishment of his Chapter 1606 educational entitlement accurately, at the time he used it and also that he RO would have provided the Service Member a contemporaneous summary of his benefit use and remaining entitlement.

In this case, there is nothing contained in the record to indicate that anything unusual happened as to the provision of the Service Member's Chapter 1606 benefits which would have prevented the RO from following its usual procedures.  See Ashley, 2 Vet. App. at 308.  Thus, although there are no contemporaneous records containing the specific information regarding the Service Member's use of his Chapter 1606 (MGIB-SR) entitlement, the 36- month calculation as reflected in the benefits documents from the DOD and VA is presumed to be correct.  Furthermore, the Service Member's assertion in the October 2011 Board hearing that the calculation of his Chapter 1606 (MGIB-SR) eligibility is incorrect, rather that he thinks he used about 24 but not more than 30 months of his eligibility, does not rise to the level of "clear evidence" sufficient to rebut this presumption of administrative regularity.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001).  Because the Service Member has presented no witnesses or other objective evidence, besides his statements at the Board hearing, to rebut the presumption of regularity, the Board therefore finds that the DoD and VA records reflecting that the Service Member used 36 months of his Chapter 1606 (MGIB-SR) educational benefits are accurate.

Accordingly, the Board finds that the RO's determination that the appellant was entitled to the transfer of entitlement for 12 months of VA educational assistance benefits under 38 U.S.C.A. Chapter 33 (Post-9-11 GI Bill) is correct.

To the extent that the appellant contends that he is entitled to the full amount of 36 months of transferred educational benefits because he relied upon VA's imprecise notification to his detriment, the Board finds that appellant lacks legal entitlement.  As discussed above, while an individual may be entitled to benefits under various education programs, a person may not receive more than 48 months of educational assistance under two or more educational programs.  38 U.S.C.A. § 3695; 38 C.F.R. § 21.4020(a).  Moreover, the Court has held that since payment of government benefits must be authorized by statute, inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("erroneous advice given by a government employee cannot be used to estop the government from denying benefits"); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that an appellant was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits).  In other words, even if the appellant and the Service Member were misinformed by VA officials, the Board is without legal authority to grant the claim on that basis.

To the extent that the Service Member and the appellant were unaware of the detrimental impact of the Service Member's previous use of 36 months of Chapter 1606 (MGIB-SR) benefits, it is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. App. 148, 156-57 (1998).  The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the Government were charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265.  In fact, the Court most recently confirmed VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012). 

Thus, even though VA initially informed the appellant in November 2009 that he was entitled to "education benefits under the Post-9/11 GI Bill at the 100 percent level," the Service Member was in fact only eligible for 12 months of assistance and could not transfer more than this amount to the appellant.  See 38 C.F.R. § 21.9570.  The Board regrets that the appellant and the Service Member were not fully informed of the exact number of months of benefits by VA at the time of the transfer.  However, while the Board is sympathetic to the appellant's frustration, the Board is bound by the applicable law and regulations when determining a claim for VA benefits.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-441 (1998); Harvey v. Brown, 6 Vet. App. 416,425 (1994).  


Unfortunately, there is no provision for benefits based on the arguments of equity, fairness, or that the appellant and the Service Member relied on the information originally supplied by VA to their detriment.  See id.  The legal criteria governing the payment of educational assistance benefits are clear and specific and the Board is without the authority to disregard the applicable law, notwithstanding any extenuating circumstances that may have existed at the relevant time in question.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefit.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim for additional educational assistance in excess of 12 months must therefore be denied based on a lack of entitlement under the law.  See Sabonis, 6 Vet. App. 426.

c.  Entitlement to Reimbursement of 
Educational Expenses

In May 2010, the appellant submitted a request to VA for retroactive payments.  In June 2011, the appellant specified that he was requesting reimbursement of educational expenses including tuition, housing allowance, and expenses for books and supplies for appellant's attendance at Sam Houston State University during the 2010 Summer Session, which ran from June 8, 2010 to July 6, 2010, and during the 2011 Spring Semester, which ran from January 19, 2011 to May 12, 2011.

As discussed in detail above, the VA correctly determined that appellant was entitled to 12 months of transferred educational assistance benefits under the Post-9/11 GI Bill.  See 38 C.F.R. §§ 21.9550, 21.9570.  VA records, specifically a February 2010 Chapter 33 Job Aid and a February 2011 VA Work Product Summary, reflect that the appellant's Chapter 33 assistance benefits began in August 2009 and continued through January 2011.  See 38 C.F.R. § 21.9560.  

Correspondence from the VA in October 2010 notified the appellant that as of December 16, 2010, so following the completion of his Fall 2010 semester (August 25, 2010 through December 16, 2010) at Sam Houston State University, he had 1 month and 4 days of benefits remaining.  That letter reflected benefit payments made for the Fall 2010 Semester, but did not indicate the prior payments made since VA approved payments for his course of study at Sam Houston State beginning in August 2009.

In a February 2011 letter, the RO notified the Service Member that it made partial payments of his spring 2011 educational expenses, based on his remaining eligibility.  Additionally, the letter notified him that those payments exhausted his educational assistance benefits.

Regarding reimbursement for expenses for the 2010 Summer Session, the appellant's dates of attendance, from June 8, 2010 to July 6, 2010, fall within the time period for which VA had approved Chapter 33 educational assistance for appellant's course of study at Sam Houston State.  Furthermore, appellant submitted an official enrollment verification dated in May 2011 from Sam Houston State University showing his full-time enrollment for the period from June 8, 2010 to July 6, 2010.  However, VA work product summaries dated in September 2010, October 2010, December 2010, and February 2011 do not reflect his enrollment in the 2010 Summer Session or that VA provided him his Chapter 33 educational assistance benefits for that time period.  In fact, the February 2011 VA Work Product Summary shows that benefits were paid for the preceding semester and for the following semester, but not for appellant's full time enrollment from June 8, 2010 to July 6, 2010.  Therefore, because VA approved him for educational assistance benefits under the Post-9/11 GI Bill for his course of study at Sam Houston State University during the period from August 2009 and through January 2011, and because the evidence of record establishes that appellant was enrolled as a full-time student during the 2010 Summer Session, the Board finds that he is entitled to retroactive payments for his educational expenses for the period from June 8, 2010 to July 6, 2010.

However, regarding reimbursement for expenses for the 2011 spring session, so for the period from January 19, 2011 to May 12, 2011, the Board finds that the appellant is not entitled to any additional educational benefits.  As discussed in detail above, the RO correctly determined that the appellant was entitled to only 12 months of transferred educational benefits under Chapter 33 (Post-9/11 GI Bill).  See 38 C.F.R. §§ 21.9550, 21.9570.  See also 38 U.S.C.A. §§ 3695, 7140; 38 C.F.R. § 21.4020(a); Taylor, 11 Vet. App. at 440-441; Harvey, 6 Vet. App. at 425.  The evidence of record, including October 2010 and February 2011 correspondence from the VA to the appellant and the February 2011 VA Work Product Summary, establishes that his 12-month entitlement was exhausted with the partial benefit payment in January 2011.  And because, as also discussed in detail above, the appellant cannot, by law, receive educational assistance benefits in excess of the 12 months transferred under Chapter 33, his claim for reimbursement for educational expenses incurred at Sam Houston State University for the 2011 Spring Semester, from January 19, 2011 to May 12, 2011, must be denied.  See 38 C.F.R. §§ 21.4020, 21.9550(b)(1).

Thus, in summary, as the appellant's 12 months of transferred educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) were exhausted following VA's partial payment of his 2011 Spring Semester expenses, the Board finds that reimbursement of any expenses incurred for his course of study subsequent to January 2011 is not warranted.  However, with regard to the claim for reimbursement of educational expenses he paid during the 2010 Summer Session, so from June 8, 2010 to July 6, 2010, the Board is granting this claim by resolving all reasonable doubt in the appellant's favor.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

d.  Propriety of the Creation of an Overpayment

The appellant contends that an overpayment in the amount of $60.70 in education benefits payments was not validly created.  The overpayment at issue concerns the appellant's attendance at Sam Houston State University during the spring 2010 semester, for which he utilized a portion of his Chapter 33 (post-9/11 GI Bill) education benefits, discussed above.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002 & Supp. 2013); 38 C.F.R. § 1.962 (2013).  A debt is not valid if the appellant was legally entitled to the benefits that resulted in an overpayment.  See 38 U.S.C.A. §§ 501, 5112(b)(9), (10) (West 2002 & Supp. 2013); 38 C.F.R. §§ 1.962; 3.500(b) (2013).  If the appellant was not entitled to the benefit, a debt is also not valid if the RO was solely responsible for the overpayment.  See id.

The appellant has challenged the validity of the debt by claiming that it is solely the result of administrative error on the part of VA.  Thus, the preliminary determination in this appeal concerns the validity of the debt.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991).

Of record is a May 2010 notice of change of student status reflecting that during the 2010 Spring semester, which ran from January 13, 2012 to May 13, 2010, appellant "quit attending" a three-credit class, thereby resulting in a reduction of his course load from 12 credit hours to 9, which resulted in a change of tuition and fees.  

According to correspondence dated in September 2010, the RO notified the appellant that Sam Houston State University reported his reduction from 12 to 9 credit hours.  It was on this basis, because VA had remitted payment for the full 12 credit hours, that an overpayment of $60.70 was created.  

However, based an official enrollment verification dated in May 2011 from Sam Houston State University, the appellant's enrollment status did not change.  The enrollment verification reflects that appellant was a full-time student, enrolled in 12 credit hours, during the 2010 Spring Semester, from January 13, 2010 to May 17, 2010.  It appears, then, that he was ultimately entitled to full payment for the 12 credits, since the evidence of record reflects that that he was a full time student who took 12 credit hours during the 2010 spring semester, despite the May 2010 notice upon which the creation of the overpayment was based.  See 38 U.S.C.A. §§ 501, 5112(b)(9), (10); 38 C.F.R. §§ 1.962; 3.500(b).

So, ultimately, when viewing all the evidence of record, the Board finds that there is at least a balance of evidence both for and against the ultimate validity of the creation of the overpayment.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert, 1 Vet. App. at 55; Ortiz, 274 F. 3d 1361.  When there is an approximate balance of positive and negative evidence regarding any issue material to the documentation of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. at 55; Ortiz, 274 F. 3d 1361.  Accordingly, for the reasons and bases discussed, the Board finds that the creation of an overpayment in the amount of $60.70 in education benefits payments was improper; therefore, repayment of that amount to the appellant is warranted.  See 38 U.S.C.A. §§ 3319, 3323; 38 C.F.R. §§ 21.9570, 21.9635, 21.9695.



ORDER

Entitlement to transfer additional Department of Veterans Affairs (VA) educational assistance benefits in excess of 12 months under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) is denied.

Entitlement to reimbursement for payment of educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) for courses taken from January 19, 2011 to May 12, 2011, is also denied.

Entitlement to reimbursement for payment of educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) for courses taken from June 8, 2010 to July 6, 2010, is, however, granted. 

Creation of an overpayment of $60.70 in education benefits payments was not proper; in this regard, the appeal is also granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


